DETAILED ACTION
Election/Restrictions
Applicant cancelled all previously pending claims, and submitted new claims 21-40, directed to a method of treating a disease or disorder associated with nitric oxide synthase, or to a method of treating a bacterial infection. In response to the requirement for an election of species, Applicant elects Compound 19c (Table 9a at pages 57-58 of the Specification):
	
    PNG
    media_image1.png
    126
    337
    media_image1.png
    Greyscale
, in the reply filed on December 20, 2021 is acknowledged with appreciation. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement for restriction/ election of September 20, 2021 additionally required an election of a single specific disease or disorder associated with nitric oxide synthase or a bacterial infection to be treated (see “(2)” at page 4 under “Election of Species”). In the telephone conversation of January 28, 2022, with Applicant’s representative, M. Scott McBride (Reg. No. 52,008), Applicant elected to pursue the single disease or disorder of a bacterial infection caused by Staphylococcus aureus. 


Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on June 26, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 112(a)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 21-40 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the elected compound species, 19c, as well as those embodied by the instant Specification, is not considered enabled for a method of treating any disease or disorder “associated with nitric oxide synthase activity” and/or any bacterial infection comprising administering any/all of the other compound species encompassed by the formula of claims 21 and 31.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
6.	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a method of treating any disease or disorder associated with nitric oxide synthase activity or a method of treating any bacterial infection, comprising administering an effective amount of a compound of the formula of claims 21 or 31, which are alleged by the Specification to act as nitric oxide synthase (NOS) inhibitors.  
7.	The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative 
	As discussed above, the instantly claimed invention pertains to compounds of the formula of claims 21 or 31, which are alleged by the Specification to act as nitric oxide synthase inhibitors, useful for decreasing the viability of certain types of bacteria (Specification, paragraphs [0008]-[0011]). At the time the instant application was filed, it would have been known by those of ordinary skill in the art that - due in large part to the strict requirement of complementarity between a compound and its corresponding binding site on a target receptor or enzyme - compounds, in the vast majority of cases, demonstrate a remarkably high correlation between their structure, specificity and ability to produce a pharmacological effect.  At the same time, it would have also been generally assumed that two compounds with similar chemical properties would exhibit similar biological effects.  Thus, given a series of compounds that are shown to exert an activity of interest (or given a target of interest), the ordinarily skilled artisan would have expected that a limited genus of related compounds (e.g., compounds exhibiting near equal molecular shapes and volumes, approximately the same distribution of electrons, and similar physical properties such as hydrophobicity, etc) would interact with the given target to elicit a related biological response.  
	Accordingly, at the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods.  Deciding which technique to use would have been determined by the skilled artisan’s knowledge in vitro testing for validation.
	Regarding the state of the art of the nitric oxide pathway and bacterial infections, 
Burgner et al. (Arch Dis Child 1999) teach that the NO pathway is implicated in many infectious bacterial diseases, and that NOS inhibitors have demonstrated a role in controlling bacterial infections as diverse as malaria, leishmaniasis, tuberculosis, listeriosis, and meningitis in mice (page 185, right column, under “Antimicrobial effects of NO).  However, the art has not demonstrated that NOS inhibitors are effective across the broad scope of any disease or disorder “associated with nitric oxide synthase activity.”
	The Level of Predictability in the Art: Once a compound has been identified by ligand based and/or structure based drug design methods as potentially binding to the target molecule, it must be evaluated.  However, as discussed by Anderson (Chem and Biol 10:787-797, 2003), “it is important to consider that the ranking assigned by the scoring function is not always indicative of a true binding constant, since the model of the target:ligand interaction is inherently an approximation.  Usually, several molecules which scored well during the docking run are evaluated in further tests since even the Thiel (Nature Biotechnol 2:513-519, 2004), “libraries are small and hit rates are on the order of one in ten” (page 517, column 2).  This low level of predictability is not surprising considering that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.   Indeed, modifying even a single atom in a compound can dramatically change the compound’s overall structure and - even though complementarity in one portion of the compound might be improved by the chemical revision - the overall binding or activity might be severely compromised.  This is certainly true in the case of NOS inhibitors which, as disclosed by McMillan et al (PNAS, 2000), demonstrate significantly altered activity following minor modifications, specifically wherein only 0.6% of a chemical library expected to contain NOS inhibitors demonstrated greater than 60% inhibition of NOS (pages 1508-1509 under “Results and Discussion”).
	The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification discloses the NOS inhibitory activity of only a few compounds that are encompassed by the formula of instant claims 21 or 31:  9 compound species in Table 9a, 13 compound species in Table 9b, 13 compound species in Table 12, and 13 compound species in Table 15.
	The only discussion of the instant NOS inhibitors’ effect on bacterial infections is in paragraphs [0079]-[0083], In Figure 1, Figures 2A-D, Figure 3, Figures 9A-B, and two bacterial strains, specifically B. subtilis, and S. aureus.

	Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “[w]hen a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.” Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
	At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
	Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, Inc, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
	As to the first inquiry, as discussed above, the claims are drawn to a method of using compounds of the formula of claim 21 or claim 31, which are alleged by the Specification to act as NOS inhibitors, to treat a disease or disorder “associated with NOS activity,” more specifically a bacterial infection.  Considering that 
Applicant’s recited formula encompasses thousands of compound species, and potentially hundreds of thousands of compound species, it is evident that the claims are broad. 
	 “Disease(s) or disorder(s) associated with nitric oxide synthase activity” and any/ all bacterial infection(s) are an extremely broad group of diseases/disorders which comprise hundreds of thousands of types of infections: examples include Brucellosis, 
Campylobacter infections, Cat-scratch disease, Cholera, Escherichia coli infections, Gonorrhea, Klebsiella, Enterobacter, and Serratia infections, Legionella infections, 
Meningococcal infections, Pertussis, Plague, Pseudomonas infections, Salmonella infections, Shigellosis, Typhoid fever, Tularemia, Anthrax, Diphtheria, Enterococcal infections, Erysipelothricosis, Listeriosis, Nocardiosis, Pneumococcal infections
Staphylococcal infections, Streptococcal infections, Bejel, yaws, and pinta, Leptospirosis, Lyme disease, Rat-bite fever, Relapsing fever, Syphilis, actinomycosis, bacteriodes infection, botulism, clostridial infections, tetanus, etc. (see 
	Yet, as discussed above, the instant Specification discloses the antibacterial effects of only a few compound species encompassed by the formula recited in the instant claims, against the bacteria B. subtilis, S. aureus, and B. anthracis.  As such, the claimed method of treatment is extremely broad with respect to the disclosure.  The second inquiry is discussed in detail below.  

	Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to a method of using compounds of the formula of claim 21 or 31, which are alleged by the Specification to act as NOS inhibitors, for the treatment of any disease/ disorder “associated with nitric oxide synthase activity” or any bacterial infection.  Since identifying any compound which is capable of modulating the activity of a specific receptor, ion channel, or enzyme is extremely complex, the nature of the instant invention considered to be one of extreme complexity.  In the instant case, this complexity is exacerbated by the broadness of the claimed formula with respect to the disclosure since the formula of claim 21 or claim 31 encompasses thousands of compound species, and potentially hundreds of thousands of compound species, whereas the instant Specification discloses only a few such compound species exerting the desired antibacterial activity.  Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including in vitro testing.  At this point, however, even "the top scoring molecule could fail in vitro assays” (Anderson, page 794, column 1) and “hit rates are on the order of one in ten” (Thiel, page 517, column 2).  Given the unpredictability of NOS inhibitors in particular, as evidenced by McMillan et al, it is highly unpredictable whether any compound within the subgenus of compounds of the instant formula of claim 21 or 31 identified by rational drug design based on the instant any disease or disorder associated with NOS activity or any bacterial infection.  Whether the other compounds of the formula of claim 21 or claim 31 (i.e., those not identified by rational drug design based on the instant disclosure) would be usable is even less predictable.  As such, the only way to ascertain which of the hundreds of thousands, and potentially millions, of claimed compounds encompassed by the instant claims are usable against the broad scope of any disease or disorder associated with NOS activity or any bacterial infection, based on the limited disclosure, would require undue experimentation.  That is, the only way one skilled in the art is enabled to use the entire scope of the claim based on the instant disclosure entails undue experimentation.
	To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure, i.e. narrow the scope of the diseases/ disorders/ infections to be treated to a bacterial infection caused by B. subtilis or Staphylococcus aureus.

Conclusion
8.	In conclusion, claims 21-40 are pending in the application. Claims 21-40 are rejected.  No claim is presently allowable. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628 

/CRAIG D RICCI/Primary Examiner, Art Unit 1611